DETAILED ACTION
	The response and RCE dated 4/8/2021 have been entered and are treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2018/0057081 to O’Marra (references below to US 10,207,753 for column and line numbering).

Regarding claim 6 O’Marra discloses the platform of the rear cargo lift comprises a first platform section (70) and a second platform section (68), each of the first platform section and the second platform section having forward and rearward ends that are offset from one another, the forward end of the first platform section being remove ably coupled to the rearward end of the second platform section such that the first and second platform sections can be separated from one another (when aligned to form a single rolling surface for loading forward area they are coupled).
Regarding claim 7 O’Marra discloses the rear cargo lift comprises a ramp (44) that is coupled to the platform such that the ramp is configured to move along the vertical direction with the platform, the ramp being configured to move between an 
Regarding claim 8 O’Marra discloses a second upper cargo deck (66) supported in a portion of the cargo area that is between the platform and the upper cargo deck, the second upper cargo deck being configured to move between a deployed position, wherein the second upper cargo deck is configured to support cargo, and a retracted position (see figure 2, it can move up to the roof), wherein the second upper cargo deck is moved away from a pathway in which the upper cargo deck is loaded.
Regarding claim 9 O’Marra discloses the truck trailer has a neck that extends from a front end of the truck trailer rearwards towards the upper cargo deck, the neck having a neck floor (62) at the first elevation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15-18, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Marra in view of US 5,443,350 to Wilson.

Wilson teaches a multi-deck vehicle including the at least one axle comprises at least one pair of independent axles that are spaced from one another along a lateral direction (see figures 3 and 6) to increase the overall capacity by allowing cargo between the wheels.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified O’Marra to include the at least one axle comprises at least one pair of independent axles that are spaced from one another along a lateral direction, as taught by Wilson, to increase the overall capacity by allowing cargo between the wheels.
Regarding claims 22 and 23 the combination teaches the floor of the cargo container is defined at a continuous floor elevation from a rear end of the rear cargo lift to a front end of the upper cargo deck, the continuous floor elevation being below a top of each of the wheels (see discussion above) and the floor is defined at a continuous floor elevation from a rear end of the rear cargo lift to a front end of the upper cargo deck (see discussion above regarding claim 10).
Regarding claim 15 O’Marra discloses a method of loading cargo onto a trailer of a truck, the method comprising: moving first cargo across a rear cargo lift of the trailer and onto an upper cargo deck of the trailer, the rear cargo lift being aligned with the upper cargo deck along a first elevation within a cargo area of the trailer (col. 6 lines 30-45); raising, after the moving step, the upper cargo deck within the cargo area to a 
O’Marra does not disclose the floor being defined at a floor elevation that is below a top of wheels.
As discussed above Wilson teaches a multi-deck vehicle including the floor being defined at a floor elevation that is below a top of wheels (see figures 3 and 6) to increase the overall capacity by allowing cargo between the wheels.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified O’Marra to include the floor being defined at a floor elevation that is below a top of wheels, as taught by Wilson, to increase the overall capacity by allowing cargo between the wheels.
Regarding claim 16 O’Marra discloses before the moving step, a step of aligning the upper cargo deck of the trailer with the rear cargo lift of the trailer along the first elevation within the cargo area (col. 6 lines 30-45).
Regarding claim 17 O’Marra discloses the aligning step comprises rotating a ramp of the rear cargo lift from a retracted position to an extended position, in which the ramp extends outwardly from a rear end of the trailer (moving 44 into horizontal position). 
Regarding claim 18 O’Marra discloses the moving step comprises moving a portion of the first cargo across the upper cargo deck and into a neck of the trailer, the neck having a neck floor at the first elevation (col. 6 lines 30-45, loading 1).
Regarding claim 20 O’Marra discloses causing a second upper cargo deck, disposed rearward of the upper cargo deck, to move from a retracted position to a deployed position such that the second upper cargo deck is disposed at a third elevation above the first elevation, and causing the rear cargo lift to move cargo within the cargo area from the first elevation to the third elevation so as to stow the cargo on the second upper cargo deck (loading 66 according to col. 7 line 38-45).

Allowable Subject Matter
Claims 1-4, 21 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the lower cargo area defined by the upper cargo deck being at the floor and between the wheels differentiates the claims from the prior art when considered in combination with the other limitations of the claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-10, 15-20, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks were focused on the Greenlaw reference which is no longer relied upon.  As set forth above, O’Marra, or O’Marra combined with Wilson read on the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/Primary Examiner, Art Unit 3619